[Cite as Siegenthaler v. Unknown, 2011-Ohio-4375.]



                                     Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




KIMBERLY SIEGENTHALER                                Case No. 2011-03910-AD

        Plaintiff                                    Deputy Clerk Daniel R. Borchert

        v.                                           ENTRY OF DISMISSAL

UNKNOWN

        Defendant



         {¶1}     On March 17, 2011, this court issued a pre-screening entry dismissing the
State Highway Patrol as defendant since they are not responsible for the maintenance
of the interstate highways or state highways and ordering plaintiff to file an amended
complaint naming an appropriate defendant. Plaintiff has failed to comply with the court
order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41. The court shall absorb the costs of this case.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk

cc:
Kimberly Siegenthaler
278 Villa Street
Rittman, Ohio 44270

DRB/laa
Filed 5/26/11
Sent to S.C. reporter 8/26/11